03/15/2017




                IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                              Assigned on March 13, 2017


                                  IN RE BRAXTON L.

                  Appeal from the Juvenile Court for Cocke County
                   No. CU-05072         Brad L. Davidson, Judge



                             No. E2017-00233-COA-R3-PT


This is an appeal by the appellant, Jessica L., from an order terminating her parental rights
to the minor child, Braxton L. The order terminating the appellant’s parental rights was
entered on December 29, 2016. The Notice of Appeal was not filed until February 2,
2017, more than thirty (30) days from the date of entry of the final order. The Attorney
General, on behalf of the appellee, Tennessee Department of Children’s Services, has filed
a motion to dismiss this appeal based upon the untimely filing of the Notice of Appeal.
Because the Notice of Appeal was not timely filed, we have no jurisdiction to consider this
appeal and grant the motion to dismiss.


               Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

JOHN W. MCCLARTY, CHARLES D. SUSANO, JR., AND THOMAS R. FRIERSON, II, JJ.

Brett A. Cole, Seymour, Tennessee, for the appellant, Jessica L.

Herbert H. Slatery, III, Attorney General and Reporter, and Rachel E. Buckley, Assistant
Attorney General, General Civil Division, Nashville, Tennessee, for the appellee,
Tennessee Department of Children’s Services.

Candice K. Mendez, Dandridge, Tennessee, Guardian Ad Litem.




                                             1
                                   MEMORANDUM OPINION1

        A notice of appeal must “be filed with and received by the clerk of the trial court
within 30 days after the date of entry of the judgment appealed from.” Tenn. R. App. P.
4(a). “The thirty-day time limit for filing a notice of appeal is mandatory and jurisdictional
in civil cases.” Albert v. Frye, 145 S.W.3d 526, 528 (Tenn. 2004). The appellant has filed
no response to the motion to dismiss and the certified copy of the final order attached to the
motion confirms that the date of entry of the final order was December 29, 2016.

       Because the Notice of Appeal in this case was not timely filed, we lack jurisdiction
to consider this appeal. The motion to dismiss is granted and this appeal is dismissed.
Costs on appeal are taxed to the appellant, for which execution may issue if necessary.




                                                                          PER CURIAM




       1
           Rule 10 of the Rules of the Court of Appeals provides as follows:

                  This Court, with the concurrence of all judges participating in the case,
                  may affirm, reverse or modify the actions of the trial court by
                  memorandum opinion when a formal opinion would have no
                  precedential value. When a case is decided by memorandum opinion it
                  shall be designated “MEMORANDUM OPINION,” shall not be
                  published, and shall not be cited or relied on for any reason in any
                  unrelated case.

                                                      2